Fourth Court of Appeals
                               San Antonio, Texas
                                   September 12, 2018

                                  No. 04-18-00328-CR

                            Carlos Omar Martinez RIVERA,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 229th Judicial District Court, Starr County, Texas
                              Trial Court No. 05-CRS-324
                    Honorable Alex William Gabert, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due October 1, 2018.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court